Citation Nr: 0740662	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947.  He died on April [redacted], 2003.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

In December 2007, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 
20.900(c)(2007).


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on April [redacted], 2003.  The death certificate lists the cause 
of death as cardiac failure.  

2.  At the time of his death, the was service connected for 
posttraumatic encephalopathy with anxiety disorder, rated at 
100 percent from July 2002, bilateral hearing loss, rated at 
50 percent from July 1998, and atrophy of the right optic 
nerve, rated at 30 from February 1948.  The veteran was also 
in receipt of special monthly compensation for loss of use of 
one eye, having only light perception, and special monthly 
compensation based on the need for aid and attendance.

3.  The Certificate of Death indicates that the veteran's 
immediate cause of death was cardiac failure.  No other 
significant conditions contributing to death but not related 
to the cause were noted.  The most probative evidence of 
record reflects that the veteran's death was probably caused 
by congestive heart failure, and most probably respiratory 
infection, in the form of pneumonia.

4.  Heart disease (including congestive heart failure) and 
pulmonary disease were not present in service, manifested 
within one year after discharge, or etiologically related to 
service; and the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
caused or contributed substantially or materially to his 
death.  .


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated June 2003, the RO satisfied its duty 
to notify the appellant under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the appellant of: information and evidence necessary 
to substantiate the claim for service connection for the 
cause of the veteran's death; information and evidence that 
VA would seek to provide; and information and evidence that 
the appellant was expected to provide.  The appellant was 
instructed to submit any evidence in her possession that 
pertained to this claim.

The appellant was provided with a letter regarding the VCAA, 
and was able to participate effectively in the processing of 
her claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service and VA, as well as private 
medical records, have been associated with the claims file.  
All identified and available treatment records have been 
secured.  A medical opinion was obtained in conjunction with 
this claim.  The duties to notify and assist have been met.

The appellant contends that the veteran's cause of death was 
directly related to his service connected disabilities.  
Specifically, she contends that his service connected post 
traumatic encephalopathy resulted in high blood pressure 
resulting in "mini" strokes in his brain, which led to his 
dementia and death.

The veteran died on April [redacted], 2003.  The death certificate 
lists the cause of death as cardiac failure.

During the veteran's lifetime, he was service connected at a 
100 percent evaluation for posttraumatic encephalopathy with 
anxiety disorder, from July 2002, at a 50 percent evaluation 
for bilateral hearing loss, and at a 30 percent evaluation 
for optic atrophy of the right optic nerve.  The veteran was 
also in receipt of special monthly compensation for loss of 
use of one eye, having only light perception, and special 
monthly compensation based on the need for aid and 
attendance.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2007); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

The cause of the veteran's death as noted on his death 
certificate was cardiac failure.  A preponderance of the 
competent evidence of record reflects that the veteran's 
death was probably caused by his congestive heart failure and 
pneumonia.  In this regard, the Board notes that the 
veteran's service medical records are negative for any 
treatment for, or diagnosis of, any kind of cardiovascular 
disorder and the record clearly reflects that the pneumonia 
had its onset shortly before his death.  The veteran was not 
diagnosed with a cardiovascular disorder until many years 
after his separation from service.  The appellant has not 
submitted any competent medical evidence, nor is there any 
competent medical evidence of record, which establishes a 
relationship between the veteran's service and the cause of 
his death.  Thus the preponderance of the evidence of record 
shows that the veteran's death was not directly related to 
service.

However, the appellant's main contention is not that the 
veteran's cardiac failure is directly related to service, but 
that the veteran's service connected posttraumatic 
encephalopathy with anxiety disorder caused high blood 
pressure and "mini strokes" which ultimately led to his 
death from cardiac failure.  However, in this regard, the 
Board finds that the preponderance of the competent evidence 
of record also shows that the veteran's cause of death was 
not related to any of his service connected disabilities.  
Initially, the Board points out that the veteran's death 
certificate itself did not list the veteran's posttraumatic 
encephalopathy as a direct or contributory cause of death.

As evidence in favor of her assertion, the appellant points 
to a letter from a private physician, received in October 
2004.  The private physician indicated that the veteran's 
cause of death was listed as cardiac failure on his death 
certificate because this is the ultimate cause of death in 
most everyone.  He further indicated that the diseases that 
led to the veteran's death were cerebrovascular accident 
(CVA), high blood pressure, dementia, and a history of head 
injury.  While this physician does list a history of head 
injury as one of the diagnoses that led to the veteran's 
death, and the veteran is service connected for this 
disability, it is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  The Board does 
not find that this opinion indicates that the veteran's 
service connected posttraumatic encephalopathy with anxiety 
disorder contributed substantially or materially; or that it 
aided or lent assistance to the production of death.  
Furthermore, the Board notes that the physician did not cite 
any evidence of record in support of his assertions.  Thus 
the Board finds this opinion of minimal probative value.  

The Board finds more probative the opinion from a VA 
physician dated November 2004.  At that time, the physician 
noted the long medical history of the veteran.  It was 
particularly noted that the veteran was admitted to the 
hospital in February 2003, and a CT performed at that time 
did not reveal any acute event in the form of a CVA.  It was 
noted that the veteran was treated during that 
hospitalization for pneumonia.  The examiner stated that the 
most common cause of death in a patient with hypertension and 
congestive cardiac failure and dementia is mostly either a 
cardiac event, or usually some form of infection, either in 
the lungs or in the kidney.  The examiner indicated that, 
although he did not see any evidence of hemorrhage on the 
veteran's CT scan, he still felt that this usually does not 
cause death.  He indicated that the veteran's death was 
mainly caused because of his congestive heart failure, and 
most probably respiratory infection, in the form of 
pneumonia.  The veteran's death was found to be not secondary 
to a head injury or because of any of his psychiatric 
conditions.  The Board finds this opinion particularly 
probative because it was based on a full review of the 
veteran's claims file, with citation to relevant evidence of 
record, and a clear consideration of his entire medical 
history.

The Board does not doubt the sincerity of the appellant's 
belief that her husband's death is related to service.  The 
Board is also mindful of the veteran's exemplary service, 
incurring serious wounds in the process.  However, the Board 
finds that a clear preponderance of the evidence is against 
linking the veteran's death to service or to any of his 
service connected disabilities.  As such, the Board has no 
choice but to find that the preponderance of the evidence of 
record is against a finding that the veteran's death is 
related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
 

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


